DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Powell on 07/13/2021.

The application has been amended as follows: 

In claim 1, on line 12, change “the steerable catheter” to “the steerable catheter, wherein the advancement mechanism includes at least one wheel, wherein the at least one wheel is rotatable around an axis that is perpendicular to a longitudinal axis of the system, and wherein the at least one wheel is retractable within a lumen of the steerable catheter, and wherein the at least one wheel is collapsible such that the at least one wheel is in a collapsed configuration when retracted within the lumen of the steerable catheter, and such that the at least one wheel expands to a 
Cancel claim 2.
In claim 3, change “of claim 2” to “of claim 1”.
Cancel claim 4.
In claim 30, on line 5, change “at least one wheel or hook” to “at least one wheel”.
In claim 30, on line 7, change “one wheel or hook” to “one wheel”.
In claim 30, on line 9, change “the steerable catheter” to “the steerable catheter, wherein each of the at least one wheel is rotatable around an axis that is perpendicular to a longitudinal axis of the system, and wherein the at least one wheel is retractable within a lumen of the steerable catheter, and wherein the at least one wheel is collapsible such that the at least one wheel is in a collapsed configuration when retracted within the lumen of the steerable catheter, and such that the at least one wheel expands to a substantially circular shape when extended from the lumen of the steerable catheter”.
In claim 32, change “each of the at least one latching structure” to “wherein each of the at least one latching structure”.
In claim 32, change “at least one wheel or hook” to “at least one wheel”.
Cancel claim 33-35.


Reasons for Allowance
Claims 1, 3, 5-7, 21, 23-26, and 28-32 are allowed
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, inter alia, “a medical device delivery system, comprising: a steerable catheter having a proximal end and a distal end; a visualization system at a distal region of the steerable catheter; at least one latching structure configured to extend beyond the distal end of the steerable catheter and retract within the distal region of the steerable catheter; and at least one advancement mechanism configured to extend beyond the distal end of the steerable catheter to pull the steerable catheter in a distal direction, wherein the at least one advancement mechanism is extendable from the distal end of the steerable catheter, wherein the at least one advancement mechanism is movable and extendable from the distal end of the steerable catheter separately from the movement and extension of the at least one latching structure from the distal end of the steerable catheter, wherein the advancement mechanism includes at least one wheel, wherein the at least one wheel is rotatable around an axis that is perpendicular to a longitudinal axis of the system, and wherein the at least one wheel is retractable within a lumen of the steerable catheter, and wherein the at least one wheel is collapsible such that the at least one wheel is in a collapsed configuration when retracted within the lumen of the steerable catheter, and such that the at least one wheel expands to a substantially circular shape when extended from the lumen of the steerable catheter” (underlined for emphasis) is neither disclosed or taught by any of the prior art of record.
	Since none of the other prior art of record explicitly teaches or fairly suggests, alone or in combination, the combination of elements/steps in claim 1, these claims are .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA F WU whose telephone number is (571)272-9851.  The examiner can normally be reached on M-F: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.F.W./Examiner, Art Unit 3795                                                                                                                                                                                                        July 16, 2021

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795